Citation Nr: 0921243	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post right knee 
anterior cruciate ligament (ACL) repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 
2004.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran and his wife testified at a Travel Board hearing 
in April 2007 before the undersigned.

This matter was previously remanded by the Board in October 
2007 for additional development.  That development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The Veteran's right knee, status post ACL repair, was 
noted at the time of enlistment.

2.  The Veteran's right knee, status post ACL repair, 
underwent an increase in severity as the result of active 
service.


CONCLUSION OF LAW

Right knee disability, status post ACL repair, was aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2008); 38 C.F.R. § 3.303, 3.306 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
this claim is being granted in full, any notice deficiencies 
were not prejudicial to the Veteran.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports and lay statements 
have been associated with the claims file.  The Veteran and 
his wife testified at a Travel Board hearing in April 2007.  
That transcript has been associated with the claims file.

The Veteran submitted additional evidence after this matter 
was certified to the Board.  In May 2009, he also submitted a 
waiver of RO consideration.  The Board may proceed.  See 38 
C.F.R. § 20.1304(c) (2008) (any pertinent evidence accepted 
directly at the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).

B.  Law and Analysis

The Veteran contends he has a right knee disability that was 
aggravated by active service.  For the reasons that follow, 
the Board concludes that service connection is warranted. 
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008). 
 
A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  As discussed below, however, the 
Veteran's knee condition was noted at the time of enlistment, 
and therefore the presumption of sound condition does not 
apply. 
 
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The inquiry that follows is whether there is evidence of an 
inservice incurrence or aggravation of a disease or injury.  
ebruary2007ll notice for service connection claims as 
outlined above.  iated with the claims file.  The Veteran 
also submitted A review of the Veteran's service treatment 
records reveals that he was found to have a previous history 
of right knee ACL repair during a July 2003 enlistment 
examination.  This history is supported by records dated 
April 1993 and July 2003 that were associated with the 
Veteran's service treatment records.  In this regard, the 
Veteran's disability was noted upon entry into service.  
Thus, the presumption of sound condition does not apply.  See 
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

The Veteran argues that his right knee condition, which he 
concedes existed prior to service, was aggravated by service.

Private treatment records dated April 1993 document the 
Veteran's right knee ACL reconstruction surgery.  Additional 
records dated July 2003 note the Veteran's prior surgery, and 
the treating physician stated that the Veteran had no 
restrictions to his knee as a result of this procedure.

As noted above, the Veteran underwent an enlistment 
examination in July 2003, during which his prior knee surgery 
was noted.  No other significant abnormalities were found.

Service treatment records show the Veteran was seen in April 
2004.  He presented with pain in the upper back, as well as 
pain in both knees.  Records indicate trauma to the joints 
within the previous 72 hours.  The treating physician noted a 
history of knee surgery, as well as knee pain exacerbated by 
physical training.  The records further indicate that the 
Veteran sought separation as a result of these conditions.  
Shortly thereafter, upon review of the relevant medical 
records and examinations, an Entrance Physical Standards 
Board (EPSBD) recommended that the Veteran be separated from 
service because he did not meet medical fitness standards for 
enlistment.  The EPSBD further concluded that the Veteran's 
condition existed prior to service but was not service 
aggravated.  There were no bases or rationale provided for 
these conclusions, nor were there any findings regarding the 
natural progression of the disease.  The diagnosis was right 
knee pain and history of ACL repair surgery.  The examiners' 
findings were approved and the Veteran was discharged in May 
2004.

After the Veteran filed his claim for service connection 
based on aggravation, a VA (QTC) examination was conducted in 
June 2004.  The examiner found that the general appearance of 
the knee was abnormal on the right side with findings of a 
scar over the right knee.  The Veteran had full range of 
motion, which was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The Drawer 
test and the McMurray's test were within normal limits.  The 
examiner diagnosed status post right knee ACL repair and 
remarked that the effect of the condition on the Veteran's 
daily activity was minimal.

The Veteran and his spouse testified at a Travel Board 
hearing in April 2007.  The Veteran recounted his ACL surgery 
in April 1993 to correct an injury sustained while playing 
hockey.  He stated that, since that time, he had been very 
active in athletics, playing competitive ice hockey, running, 
and lifting weights.  He denied having any problems between 
the time of his surgery and the fifth or sixth week of 
training at Infantry School, when he twisted his knee during 
a forced march.  The Veteran's wife testified that she had 
known the Veteran before, during, and after service.  She 
also recounted that he used to be active playing hockey and 
running.  She did not recall him ever complaining of knee 
pain prior to service.  The Veteran further testified that he 
had seen his doctor immediately upon returning from service, 
during the summer of 2004, and that the doctor diagnosed 
cartilage damage.  However, records of this visit have not 
been associated with the claims file.

In May 2007, the Sports Meds Clinic at Children's Hospital 
generated a report evaluating the Veteran's right knee pain.  
The treating physician noted that the Veteran had been a 
patient of the clinic for many years.  The examiner also 
noted that the Veteran had denied having right knee pain 
prior to enlisting, and that this was supported by prior 
treatment notations.  The Veteran complained of pain going 
down stairs and sometimes up stairs.  Upon examination, there 
was a negative Lachman test in the right knee, but the 
examiner noted some patellofemoral crepitus.  There was pain 
with compression.  The treating physician noted that the 
Veteran had patellofemoral stress syndrome in the left knee 
for some time, and his impression was that the Veteran had it 
in the right knee as well.  Based upon the history in the 
clinic's records, it was the treating physician's opinion 
that the Veteran's right knee onset of pain occurred in 
association with his military training and was exacerbated by 
that training.  He concluded that the pain was of a different 
pattern than one would expect from an ACL injury and repair, 
which the Veteran had ten years earlier, but did not support 
this conclusion with a more thorough discussion of the bases 
upon which he relied.

The Veteran underwent a VA examination in January 2009.  The 
examiner reviewed the claims file.  The Veteran recounted the 
history of his 1993 knee injury, as well as his injury during 
service.  The Veteran stated that since leaving the military, 
he has been unable to carry out physical exercises as he did 
previously.  As a result, his weight had increased.  The 
Veteran further stated that he was unable to tolerate 
prolonged standing, and that knee pain had prevented him from 
holding employment with both the State Police and as manager 
of a CVS store.  Physical examination noted well developed 
leg musculature.  There was no visible atrophy of the thighs.  
There was no evidence of effusion in the knee.  Extension was 
measured at zero degrees, and flexion was measured at 125 
degrees.  The Veteran was able to do a full squat with 
effort.  The ACL was substantially intact with a negative 
anterior sign both at 90 degrees and 30 degrees of flexion.  
There was no evident suprapateller wave.  There was no 
palpable or audible grinding or crepitation on repeated 
flexion and extension.  The examiner stated that the 
Veteran's right knee was essentially within normal limits and 
that he appeared to have satisfactory integrity involving the 
reconstruction of his ACL.

The examiner diagnosed chronic right knee recurrent pain of 
undetermined etiology.  Based on his examination, he stated 
that he was unable to establish any causal relationship 
between the activities of the Veteran during basic training 
and his current symptoms.  He further stated that there was 
no evidence to indicate that the right knee was made worse 
during the Veteran's period of service.  He was unable to 
state whether the Veteran's present symptoms were due to the 
natural progress of the disease.

Based on the above evidence, the Board finds that the 
Veteran's knee condition increased in severity as the result 
of service.  Although the EPSBD concluded that the Veteran's 
preexisting knee condition was not aggravated by service, the 
Board finds this opinion to carry little probative weight as 
it contains no reasons or bases to support the conclusion 
reached.  The failure of the physician to provide a basis for 
his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The June 2004 VA QTC examination merely stated that 
the effect of the Veteran's condition on his daily activities 
was minimal.  No opinion was rendered with respect to a 
relationship between that condition and service.  The 
Veteran's private physician diagnosed patellofemoral stress 
syndrome and opined that the onset of pain in the right knee 
was brought on and exacerbated by military training.  
Although he only provided a very limited explanation to 
justify his conclusion, this same physician treated the 
Veteran's initial ACL injury in 1993 and stated in July 2003 
that the Veteran had no restrictions of the right knee with 
respect to ACL surgery.  Given this physician's familiarity 
with the history of the Veteran's knee condition before and 
after service, the Board affords his opinion significant 
probative value.  The January 2009 VA examiner diagnosed pain 
of undetermined etiology.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Additionally, the examiner found no 
evidence to indicate the Veteran's right knee was made worse 
during his period of active service.  These findings conflict 
with those of the Veteran's private physician.  However, the 
Veteran and his wife testified that he was quite physically 
active and experienced no pain prior to service, and that he 
experienced pain after service.  This pain curtailed his 
physical activities.  Both the Veteran and his wife are 
competent to testify as to these occurrences.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has no 
reason to question the veracity of this information.  The 
Board therefore finds that the Veteran's assertions of an 
increase in the level of symptoms associated with his knee 
are credible and his statements have probative value.

As noted earlier, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity.  38 C.F.R. § 3.306.  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Id.  Here, there is no evidence to support the conclusion 
that the increase in the severity of the Veteran's knee 
condition was the result of a natural progression.  The 
evidence indicates the Veteran had no restrictions associated 
with his knee prior to enlistment.  His condition was noted 
at the time of enlistment and he was deemed fit for service.  
He began active duty on February 17, 2004.  On April 7, 2004, 
approximately seven weeks later, he reported significant knee 
pain.  He was placed on limited duty and separated shortly 
thereafter.  The EPSBD concluded that the Veteran's knee 
condition was not aggravated by service without any rationale 
or explanation.  The January 2009 VA examiner concluded that 
he was unable to state whether present symptoms were due to 
the natural progress of the disease.  The evidence in the 
record lacks a specific finding that the increase in the 
level of the Veteran's knee condition is the result of a 
natural progression.  Therefore, the Board finds that this 
evidence does not rise to the level of clear and unmistakable 
evidence necessary to rebut the attached presumption of 
aggravation as discussed previously, and service connection 
is warranted.




ORDER

Entitlement to service connection for status post right knee 
ACL repair is granted, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


